 


109 HCON 182 IH: Calling upon all United States citizens to support the efforts and activities of the National SAFE KIDS Campaign to prevent unintentional childhood injuries.
U.S. House of Representatives
2005-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 182 
IN THE HOUSE OF REPRESENTATIVES 
 
June 20, 2005 
Mr. Rogers of Michigan submitted the following concurrent resolution; which was referred to the Committee on Energy and Commerce
 
CONCURRENT RESOLUTION 
Calling upon all United States citizens to support the efforts and activities of the National SAFE KIDS Campaign to prevent unintentional childhood injuries. 
 
Whereas unintentional injury remains the number one cause of death of children under the age of 15; 
Whereas each year, nearly 6,000 children under the age of 15 are killed as a result of unintentional injuries and more than 16 percent of all hospitalizations for unintentional injuries among children result in permanent disability; 
Whereas the National SAFE KIDS Campaign network, led by Children’s National Medical Center in Washington, D.C., unites public, private, and voluntary organizations to reduce preventable childhood injuries in the United States through community awareness, education, and public policy; 
Whereas the National SAFE KIDS Campaign promotes childhood injury prevention by uniting diverse groups into State and local coalitions, developing innovative educational tools and strategies, initiating public policy changes, promoting new technology, and raising awareness about many risk areas; 
Whereas the National SAFE KIDS Campaign, in partnership with its founding sponsor, the Johnson & Johnson Corporation, will celebrate the nearly 40 percent reduction in the number of childhood unintentional injuries over the past 17 years during National SAFE KIDS Week 2005; 
Whereas United States citizens will hear the important safety message of National SAFE KIDS Week 2005 to Wrap Your Arms Around Safety and work to protect children from unintentional injury; and 
Whereas National SAFE KIDS Week 2005 includes life-saving public service announcements and information that will be distributed through schools, community groups, neighborhood organizations, retail outlets, and by community and civic leaders to assist in the overall mission of the National SAFE KIDS Campaign: Keeping Kids Safe: Now, therefore, be it 
 
That Congress calls upon all United States citizens to support the efforts and activities of the National SAFE KIDS Campaign to prevent unintentional childhood injuries.  
 
